



4830-6624-1361v.1 13312-630
SIXTH AMENDMENT TO LOAN AGREEMENT AND CONSENT
This SIXTH AMENDMENT TO LOAN AGREEMENT AND CONSENT (this “Amendment”) is made
and entered into as of October ___, 2017, by and between DEL FRISCO’S RESTAURANT
GROUP, INC., a Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK,
N.A., a national banking association (the “Lender”), and acknowledged and agreed
to by each Guarantor.
W I T N E S S E T H:
WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as has been and may be amended,
restated, supplemented, modified or replaced from time to time, the “Loan
Agreement”) pursuant to which the Lender agreed to make certain Loans to the
Borrower as described therein;
WHEREAS, pursuant to Section 7.02 of the Loan Agreement, the Borrower is
prohibited from, among other things, disposing of all or any part of its
business, assets or property, except as expressly permitted by such Section
7.02, and pursuant to Section 7.03 of the Loan Agreement, the Borrower is
prohibited from entering into certain sale and leaseback transactions except as
expressly permitted by such Section 7.03;
WHEREAS, the Borrower has requested that the Lender consent to the sale and
leaseback of all of the real property and fixtures of the Loan Parties located
at 9150 International Drive, Orlando, Florida 32819 (such transaction,
collectively, the “Orlando Disposition”), and the Lender, subject to the terms
and conditions contained herein, has agreed to consent to the Orlando
Disposition, to be effective as of the date hereof;
WHEREAS, in addition, the Borrower has requested that certain terms of the Loan
Agreement be amended in the manner set forth herein, and the Lender, subject to
the terms and conditions contained herein, has agreed to such amendments, to be
effective as of the date hereof.
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
1.Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
2.    Amendments to the Loan Agreement. Subject to the conditions hereof and
upon satisfaction of the terms set forth in Section 7 herein, the Loan Agreement
is hereby amended as follows:
(a)    The proviso to the first sentence of Section 2.01(a) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“provided, however, the total principal amount outstanding at any time will not
exceed $50,000,000.00 (the “Revolving Credit Commitment”) minus the Letter of
Credit Liabilities.”
(b)    Section 2.01(d) of the Loan Agreement is hereby deleted and replaced
with: “Intentionally omitted.”
(c)    Section 8.01 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
8.01    Operating Leverage (Funded Debt). The ratio of (a) Total Funded Debt as
of the last day of any fiscal quarter to (b) Adjusted EBITDA for the four fiscal
quarter period ending on such date to exceed (i) for the fiscal quarters of
Borrower ending on each of December 31, 2017 and March 31, 2018, 1.25 to 1.00,
and (ii) for each fiscal quarter of Borrower thereafter, 1.00 to 1.00.
3.    Consent to Orlando Disposition. Notwithstanding the terms of the Loan
Agreement or any other Loan Document to the contrary (including, without
limitation, Sections 7.02 and 7.03 of the Loan Agreement), and subject to the
conditions hereof and upon satisfaction of the terms set forth in Section 7
herein, Lender hereby consents to the Orlando Disposition so long as (i) the
Orlando Disposition occurs no later than March 31, 2018, (ii) the proceeds of
the Orlando Disposition, when aggregated with the proceeds of all other Asset
Sales made during the fiscal quarters of the Borrower ending on each of December
31, 2017, March 31, 2018, June 30, 2018, September 30, 2018, and December 31,
2018 are less than $20,000,000, and (iii) the Orlando Disposition complies with
clauses (i) and (ii) of Section 7.02(d) of the Loan Agreement.
4.    Consent of Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranty to which it is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment) and
the enforceability of such Guaranty against such Guarantor in accordance with
its terms.
5.    Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.
6.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Loan Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;
(b)    This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties, enforceable against such parties in accordance with
its terms; and
(c)    No Default or Event of Default under the Loan Agreement or under any
other Loan Document exists.
7.    Conditions to Effectiveness. This Amendment shall not be effective until
the following conditions precedent have been satisfied:
(a)    the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:
(i)    counterparts of this Amendment executed by the Borrower, the Lender and
each Guarantor;
(ii)    an amended and restated Note executed by the Borrower;
(iii)    such other documents, instruments and certificates as reasonably
requested by the Lender;
(b)    the Lender shall have received payment or evidence of payment of all fees
and expenses owed by the Borrower to the Lender including, without limitation,
the reasonable fees and expenses of Winstead PC, counsel to the Lender;
(c)    the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;
(d)    the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and
(e)    no Default or Event of Default under the Loan Agreement or under any
other Loan Document exists.
Upon the satisfaction of the conditions set forth in this Section 7, this
Amendment shall be effective as of the date hereof.
8.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.
9.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.
10.    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
11.    No Novation. This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the Guarantors
under the Loan Agreement and each other Loan Document and is not intended to
constitute a novation of the Loan Agreement or any other Loan Document. All of
the indebtedness, liabilities and obligations owing by the Borrower and the
Guarantors under the Loan Agreement and the other Loan Documents shall continue.
12.    Expenses. The Borrower agrees to pay all reasonable out of pocket costs
and expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.
13.    Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank. Signature page follows.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
BORROWER:

DEL FRISCO’S RESTAURANT GROUP, INC.


By:        
    Neil Thomson
    Chief Financial Officer


LENDER:

JPMORGAN CHASE BANK, N.A.


By: ____________________________________________
Douglas K. Eller
Relationship Executive





REAFFIRMATION OF GUARANTY
By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment,
(b) acknowledges and agrees that its obligations in respect of its respective
guaranty are not released, diminished, waived, modified, impaired or affected in
any manner by this Amendment or any of the provisions contemplated herein,
(c) ratifies and confirms its obligations under its respective guaranty, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its respective guaranty.


CENTER CUT HOSPITALITY, INC.
LONE STAR FINANCE, LLC
SULLIVAN’S OF ALASKA, INC.
SULLIVAN’S OF ARIZONA, INC.
CALIFORNIA SULLIVAN’S, INC.
DEL FRISCO’S OF COLORADO, INC.
DEL FRISCO’S GRILLE OF TEXAS, LLC
SULLIVAN’S OF ILLINOIS, INC.
SULLIVAN’S OF INDIANA, INC.
SULLIVAN’S OF KANSAS, INC.
LOUISIANA STEAKHOUSE, INC.
SULLIVAN’S OF BALTIMORE, INC.
DEL FRISCO’S OF BOSTON, LLC
SULLIVAN’S RESTAURANTS OF NEBRASKA, INC.
DEL FRISCO’S OF NEVADA, INC.
DEL FRISCO’S OF NEW YORK, LLC
DEL FRISCO’S GRILLE OF NEW YORK, LLC
SULLIVAN’S OF NORTH CAROLINA, INC.
NORTH PHILADELPHIA SULLIVAN’S, INC.
DEL FRISCO’S OF PHILADELPHIA, INC.
DEL FRISCO’S OF WASHINGTON DC, LLC
DEL FRISCO’S OF FLORIDA, LLC
DEL FRISCO’S OF TEXAS, LLC
 
 
By:                    
Neil Thomson 
   Chief Financial Officer
SULLIVAN’S – AUSTIN, L.P.
DEL FRISCO – DALLAS, L.P.
DEL FRISCO – FORT WORTH, L.P. 
 
By: ROMO HOLDING, LLC,
        its sole general partner
By: CENTER CUT HOSPITALITY, INC., its sole member
           By:                              
        Neil Thomson 
        Chief Financial Officer 






ROMO HOLDING, LLC

By:     CENTER CUT HOSPITALITY, INC.,
    its sole member
    By:                 
        Neil Thomson
        Chief Financial Officer




Sixth Amendment to Loan Agreement and Consent - 1 -